DETAILED ACTION
The following is a Final Office Action in response to communications filed September 1, 2022.  Claims 1–2, 10–12, and 20 are amended.  Currently, claims 1–20 are pending.

Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous objection to claims 10 and 20 for informalities.  Accordingly, the previous objection to claims 10 and 20 is withdrawn.
Applicant’s Response is further sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 112(b) is withdrawn.
However, Applicant’s Response necessitates new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant explanation below.
Upon reconsideration of the claims in view of Applicant’s Response, the previous rejection of claims 1–20 under 35 U.S.C. 101 is withdrawn.  More particularly, the additional elements of claims 1 and 11, including elements for “analyzing, using a ticket management server, the language in the request to determine the issue to be resolved by performing natural language processing on the language; based on the natural language processing, determining whether the issue meets a condition for automated resolution; if the condition is met: extracting, via an application programming interface and from the at least one user device, information needed to resolve the issue; and resolving, using the ticket management server, the issue using the extracted information,” are additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 101 is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant primarily asserts that the rejection of record is improper because the natural language processing of Karuppasamy is limited to removing information that “may have little or no contribution to content, context, and meaning of the ticket.”  Examiner disagrees.   
Notably, paragraph 24 of Karuppasamy indicates that the disclosed natural language processing techniques are not limited to operations that “may have little or no contribution to content, context, and meaning of the ticket.”  Indeed, the next sentence of Karuppasamy indicates that the described natural language processing techniques include extracting information for pattern identification using regular expressions.  FIG. 3 and the associated paragraphs of Karuppasamy (see e.g., Karuppasamy ¶¶ 33–41) clarify the teachings of paragraph 24 by disclosing a pre-processing submodule that utilizes natural language processing to both create the taxonomy and determine incident data corresponding to each received ticket.  Finally, paragraph 41 discloses that the incident data extracted using natural language processing is evaluated against resolution conditions, including clarification conditions.   
Accordingly, Applicant’s remarks are not persuasive, and the previous rejection is maintained and reasserted below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2–5 and 12–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite “wherein performing natural language processing comprises”.  However, claims 1 and 11, from which claims 2 and 12 depend, previously recite “performing natural language processing on the language” and “based on the natural language processing, determining”.  As a result, the scope of claims 2 and 12 is indefinite because it is unclear whether Applicant intends for the “natural language processing” of claims 2 and 12 to reference the “natural language processing” of claims 1 and 11 or intends to introduce a second, different “natural language processing”.
For purposes of examination, claims 2 and 12 are interpreted as reciting “wherein performing the natural language processing comprises”.
In view of the above, claims 2 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3–5 and 13–15, which depend from claims 2 and 12, inherit the deficiencies described above.  As a result, claims 3–5 and 13–15 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 7–15, and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over KARUPPASAMY et al. (U.S. 2018/0150555) in view of BAHRAMI et al. (U.S. 2020/0204431).
Claims 1 and 11:  Karuppasamy discloses a computer-implemented system for efficient ticket resolution comprising: 
a memory storing instructions (See paragraph 18); and 
at least one processor configured to execute the instructions to perform operations (See paragraph 18) comprising: 
receiving, from at least one user device, a request to resolve an issue, the request comprising language (See FIG. 4 and paragraph 48, wherein user devices connect to the system; and see paragraphs 31 and 35, wherein tickets are received from a user, and wherein the tickets include a summary of the problem); 
analyzing, using a ticket management server (See FIG. 4 and paragraph 45), the language in the request to determine the issue to be resolved by performing natural language processing on the language (See paragraphs 24 and 38, wherein current tickets are processed using a natural language processing algorithm, and wherein keyword terms that describe the problem are identified; see also FIG. 3 and paragraphs 33–34 and 36–37, wherein pre-processing functions are performed using NLP and text analyzer components); 
based on the natural language processing, determining whether the issue meets a condition (See paragraphs 39–41, in view of paragraphs 33–34 and 36–38, wherein resolution conditions, including clarification conditions, are evaluated based on pre-processing NLP results);
extracting, via an application programming interface and from the at least one user device, information needed to resolve the issue (See FIG. 4 and paragraph 26, in view of 51, wherein clarification information is extracted from the user device using APIs); and 
resolving, using the ticket management server, the issue using the extracted information (See paragraphs 28–29, wherein the system automatically executes resolution steps); and 
inserting, into at least one database, a ticket comprising: an identifier associated with the at least one user device; and information associated with the issue to be resolved (See paragraphs 7, 20, and 22, wherein tickets include issue information, and wherein ticket identifiers are implicitly associated with the requesting user, and wherein a database comprises tickets); 
assigning, using the ticket management server and based on the information associated with the issue to be resolved, a work group to the ticket (See paragraphs 21 and 53, in view of paragraph 3, wherein tickets are assigned to relevant service teams when no mapped resolutions are identified); 
consulting, using the ticket management server, the at least one database to determine whether a job aid associated with the issue exists (See FIG. 2 and paragraphs 28–29 and 40, wherein resolutions are suggested to the user); 
forwarding, to the at least one user device, at least one of: the job aid; received communications from the work group; and an estimated amount of time to resolution based on the information associated with the issue to be resolved (See paragraphs 28–29 and 40, wherein resolutions are suggested to the user).  Karuppasamy does not expressly disclose the remaining claim elements.
Bahrami discloses based on the processing, determining whether the issue meets a condition for automated resolution (See paragraphs 17–18 and 81, wherein tickets are processed, and wherein identified solutions are compared to a threshold); 
if the condition is met, resolving the ticket using an automated process (See paragraphs 17–18 and 81, wherein tickets are automatically resolved when an identified solution satisfies a threshold);  
if the condition is not met: assigning, based on the information associated with the issue to be resolved, a work group to the ticket (See FIG. 5 and paragraphs 17–18 and 82, wherein when solutions do not satisfy a threshold, the ticket is assigned to a worker from the ticket database).
Karuppasamy discloses a system directed to resolving incident tickets.  Bahrami discloses a system directed to resolving tickets using machine-learning automation.  Each reference discloses a system directed to managing incident resolution.  The technique of utilizing automated resolution conditions is applicable to the system of Karuppasamy as they each share characteristics and capabilities; namely, they are directed to managing incident resolution.
One of ordinary skill in the art would have recognized that applying the known technique of Bahrami would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Bahrami to the teachings of Karuppasamy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate incident resolution management into similar systems.  Further, applying automated resolution conditions to Karuppasamy would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claims 2 and 12:  Karuppasamy discloses the system of claim 1, wherein performing natural language processing comprises using at least one machine learning algorithm to generate an assessment based on the language (See paragraph 28, wherein incident data is transmitted to an intelligent learning module using machine learning techniques, and wherein the intelligent learning module identifies a resolution for the incident).
Claims 3 and 13:  Karuppasamy discloses the system of claim 2, wherein assigning the work group to the ticket is based on the assessment (See paragraphs 28 and 53–54, wherein tickets are directed to a resolution team when the intelligent learning module cannot identify a mapped resolution).
Claims 4 and 14:  Karuppasamy discloses the system of claim 2, wherein the operations further comprise training the machine-learning algorithm using historical data comprising: previously received requests, each request comprising user-provided issue descriptions; a previously assigned work group for each previously received request; a recorded resolution time for each previously received request; and documentation associated with at least one of a product, service, or application (See paragraphs 28 and 42, wherein incremental learning incremental learning is performed with respect to existing data, and paragraphs 20–22, and 28, wherein existing information includes historical tickets having summaries, service team assignments, resolution times, and ticket domain information).
Claims 5 and 15:  Karuppasamy does not expressly disclose the elements of claim 5.
Bahrami discloses wherein the machine learning algorithm comprises at least one of a generalized least squares regression technique, an ordinary least squares regression technique, a random forest regression technique, a gradient boosting regression technique, or a support vector machine regression technique (See paragraph 55, wherein a support vector machine training algorithm is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Bahrami would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  
Claims 7 and 17:  Karuppasamy discloses the system of claim 1, wherein the language in the request comprises free form text (See paragraph 24, wherein text analysis is disclosed).
Claims 8 and 18:  Karuppasamy discloses the system of claim 1, wherein the language in the request comprises spoken language (See paragraphs 38–39, wherein utterance analysis is disclosed).
Claims 9 and 19:  Karuppasamy discloses the system of claim 1, wherein analyzing the language in the request comprises instantiating a digital dialogue session with the at least one user device (See paragraphs 26 and 41, wherein the clarification module generates a prompt on the user device display).
Claims 10 and 20:  Karuppasamy discloses the system of claim 9, wherein extracting the information needed to resolve the issue comprises receiving the information needed to resolve the issue from the at least one user device through the digital dialogue session (See paragraphs 26 and 41, wherein the clarification module receives clarifying information via the user device).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KARUPPASAMY et al. (U.S. 2018/0150555) in view of BAHRAMI et al. (U.S. 2020/0204431), and in further view of Konig et al. (U.S. 2019/0037077).
Claims 6 and 16:  As disclosed above, Karuppasamy and Bahrami disclose the elements of claim 1.  Although Bahrami discloses establishing a link between the user device and the work group (See paragraph 82), Karuppasamy and Bahrami do not expressly disclose the elements of claim 6.
Konig discloses functionality to establish a communication link between the at least one user device and the work group, the communication link comprising a digital collaboration application (See paragraphs 111–115, wherein a communication link is established between the user and an agent on the resolution application).
As disclosed above, Karuppasamy discloses a system directed to resolving incident tickets, and Bahrami discloses a system directed to resolving tickets using machine-learning automation.  Konig discloses a system directed to automating customer interactions.  Each reference discloses a system directed to managing incident resolution.  The technique of utilizing communication links on a collaboration application is applicable to the systems of Karuppasamy and Bahrami as they each share characteristics and capabilities; namely, they are directed to managing incident resolution.
One of ordinary skill in the art would have recognized that applying the known technique of Konig would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Konig to the teachings of Karuppasamy and Bahrami would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate incident resolution management into similar systems.  Further, applying communication links on a collaboration application to Karuppasamy and Bahrami would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improvement incident management.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623